Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  145262                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LORRIE KUTZ, a/k/a/ LORRIE DEVRIES,                                                                     Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 145262
                                                                   COA: 300864
                                                                   Kent CC: 95-000492-DM
  JEFFREY KUTZ,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 1, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2012                  _________________________________________
           d0917                                                              Clerk